COURT OF WORKERS' COMPENSATION CLAIMS
                           AT JACKSON

Andrice Willingham                         )     Docket No.: 2015-07-0088
            Employee,                      )
v.                                         )     State File No.: 34568-2015
                                           )
Title max of Tennessee, Inc.
                                           )     Date of Injury: April 6, 2015
             Employer,                     )
And                                        )     Judge: Allen Phillips
                                           )
Trumbull Ins. Co.
                                           )
             Insurance Carrier.            )


      EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


       THIS CAUSE came before the undersigned Workers' Compensation Judge on
July 13, 2015, upon the Request for Expedited Hearing filed by Andrice Willingham (Ms.
Willingham), the Employee, on June 15, 2015, pursuant to Tennessee Code Annotated
section 50-6-239 (2014) to determine if the Employer, Titlemax of Tennessee, Inc.
(Titlemax) is obligated to provide medical and/or temporary disability
benefits. Considering the positions of the parties, the applicable law, and all of the
evidence submitted, the Court concludes that Ms. Willingham is entitled to medical
benefits but is not entitled to temporary benefits.

                                     ANALYSIS

                                        Issues

      I. Whether Ms. Willingham sustained an injury arising primarily out of and in
         the course of employment as opposed to as a result of an idiopathic condition;

      2. Whether Ms. Willingham is entitled to medical benefits; and,


                                           1
       3. Whether Ms. Willingham is entitled to temporary disability benefits.

                                  Evidence Submitted

       The Court admitted into evidence the exhibits below:

          l. Affidavit ofMs. Willingham;
          2. Medical Records of Regional Hospital of Jackson (Regional) and Dr. Gift
             Eze;
          3. Wage Statement (A WW: $595.80/ CR: $397.22);
          4. E-mails from Ms. Willingham to Titlemax regarding occurrence of her
             injury; and,
          5. Separation Notice.

       The Court designated the following as the technical record:

          •   Petition for Benefit Determination (PBD), May 15, 2015;
          •   Dispute Certification Notice (DCN), June 3, 2015;
          •   Request for Expedited Hearing, June 15, 2015;
          •   Titlemax's Position Statement submitted to mediator; and,
          •   Ms. Willingham's Position Statement submitted to mediator.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments thereto as allegations unless established by the evidence.

      Ms. Willingham provided in-person testimony.

                                     History of Claim

       Ms. Willingham is a thirty-one-year-old resident of Madison County, Tennessee.
She worked for Titlemax as a store manager in Milan, Tennessee. As part of her job
duties, Ms. Willingham performed what she described as "field work." This involved,
among other tasks, traveling to customers' homes to leave delinquency notices. On April
6, 2015, she left a delinquency notice at a customer's home in Greenfield, Tennessee. As
she left the customer's home, she stumbled and fell on an unleveled, downward sloping,
"rocky" driveway, injuring her right ankle. Afterward, she waited in her car to compose
herself and return to the Milan office.

       Ms. Willingham reported her injury to her district manager, Hope Rogers, on April
6. She told Ms. Rogers that she would be unable to perform her scheduled field work in
Atwood, Tennessee the next day because of her ankle injury. Ms. Willingham testified
that she was "written up" by Ms. Rogers on April 7, 2015, for failing to perform the
                                            2
"field work." She testified she again reported her injury on April 7, but supervisory
personnel took no action on her reports.

        Ms. Willingham sought medical care for her ankle at Regional on April 13, 2015.
She reported a history of ' hives itching and ankle injury." 1 She reported the symptoms
began "gradually, 6 day(s) ago, pain since walking requirement for her new job." (Ex. 2
at 2.) She requested a "work excuse" for the ankle injury. Her history included a past
right ankle and great toe surgery. The treating physician noted she had a rash on her
chest, arms, back and legs and an ankle sprain. !d. at 3. The treating physician discharged
Ms. Willingham with medications for both the ankle and the rash, and directed her to
follow-up with an internal medicine physician, Dr. David Larsen. !d. at 8. The emergency
physician provided a "work release form," which allowed her to return to work without
restrictions on the next day, April 14, 2015. !d. at 16.

        On April 13, 2014, prior to the visit to Regional, Ms. Willingham e-mailed
Titlemax to advise she was "headed to the ER & will keep you posted." (Ex. 4 at 3.) On
April 14, 2015, Ms. Willingham advised Titlemax, in an e-mail to Ms. Rogers, that "my
ER physician has recommended me to a specialist for my conditions." (Ex. 4 at 1.) She
stated in the same e-mail that she would, "keep you all updated on my doctor visits [and]
so forth." !d. Titlemax, through Ms. Rogers, terminated Ms. Willingham for
"unsatisfactory job performance" on that same date, April 14. According to Ms.
Willingham, the termination occurred two hours after her e-mail in which she detailed the
emergency room visit.

       On April 24, 2015, Ms. Willingham sought medical attention from Dr. Gift Eze,
an internal medicine physician in Jackson. (Ex. 2 at 21.) Her history was an ankle sprain
and a rash on her arms. !d. Dr. Eze diagnosed Ms. Willingham with rosea and an ankle
sprain, gave her medication for the rash, and told to return on May 6, 2015. !d. at 24. On
May 6, Ms. Willingham reported that both her rash and ankle sprain were improving. !d.
at 27. Dr. Eze told her to return in three months. !d. at 28. The parties did not enter any
other medical records into evidence. The parties included in the medical records, made
Exhibit 2 by stipulation, medical bills from Regional.

       On May 1, 2015, Ms. Willingham advised Titlemax she intended to file a workers'
compensation claim, to which Titlemax replied that she should advise their carrier, "The
Hartford."

         Ms. Willingham testified she still had pain in her ankle that "comes and goes." She

1
  In her opening statement at the hearing, Ms. Willingham claimed she never had the "rash," later diagnosed as
pityriasis rosea, until the work event of April 6, 2015. However, she never testified further to the condition at the
hearing and the Court has not considered such condition to be an issue in this case. There is no indication in the
DCN of such condition being a claimed injury. Also, the emergency room note mistakenly lists the left ankle as the
injured body part.

                                                         3
is to follow up with Dr. Eze in August. At the hearing, Ms. Willingham was wearing
shoes she described as "pumps," but the shoes were "comfortable" to her. On cross-
examination, Titlemax's counsel confronted Ms. Willingham as to the heeled shoes and
that she appeared to walk without difficulty. Ms. Willingham answered that counsel
could not "feel" the pain that she felt in her ankle because of the injury.

       Ms. Willingham filed a PBD on May 15, 2015, seeking medical and temporary
disability benefits. The parties did not resolve the disputed issues through mediation and
the Mediation Specialist filed the DCN on June 3, 2015.

                               Ms. Willingham's Contentions

       Ms. Willingham contends she fell in the course of her employment when leaving a
notice at a customer's house. She fell in the driveway because it was rocky, not level, and
sloped downward. She reported her injury to supervisory personnel at Titlemax. Because
Titlemax took no action on her claim, she sought medical care on her own and incurred
medical expenses. She desires further medical evaluation of her ankle.

                                 Titlemax's Contentions

        Titlemax does not contest that Ms. Willingham fell, but contends the fall was
idiopathic in nature. It relies upon Wilhelm v. Krogers, 235 S.W.3d 122 (Tenn. 2007)
and Byrom v. Randstad North America, L.P., No. M2011-00357-WC-R3-WC, 2012
Tenn. LEXIS 152 (Tenn. Workers' Comp. Panel Mar. 8, 2012). Specifically, in Wilhelm,
the Supreme Court stated the "long standing rule" that an employee cannot recover for an
injury while walking unless there is "an employment hazard, such as a puddle of water or
a step, in addition to the employee's ambulation." 235 S.W.2d at 128-29. The Court
reiterated the Wilhelm rule in Byrom. Additionally, Regional's medical records reveal a
history of pain with walking, a history at variance with Ms. Willingham's testimony of a
fall.

        Titlemax also contends there is no medical proof that Ms. Willingham was
restricted from work; therefore, she is not entitled to any temporary benefits. The
physician at Regional released her to return to work without restrictions as of April 14,
2015. In addition, Dr. Eze did not restrict Ms. Willingham from work in any record of his
treatment.

                          Findings of _Fact ~nd Conclusions of Law

                                       Standard Applied

      The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with

                                            4
basic principles of statutory construction favoring neither the employee nor employer.
Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove every element of his or
her claim by a preponderance of the evidence in order to obtain relief at an expedited
hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).
At an expedited hearing, an employee has the burden to come forward with sufficient
evidence from which the trial court can determine that the employee is likely to prevail at
a hearing on the merits. !d.

                                    Factual Findings

        Ms. Willingham fell in the driveway of a Titlemax customer on April 6, 2015. The
fall was not on a level surface but, instead, was on the sloped, rocky surface of the
driveway. Ms. Willingham injured her right ankle when she fell and, because of that
injury, was compelled to seek medical treatment. Titlemax denied the claim on grounds
that the fall was idiopathic and has not paid benefits to, or on behalf of, Ms. Willingham.
Ms. Willingham has yet to have a complete evaluation of her ankle injury.

                               Application ofLaw to Facts

                                    Idiopathic injury

       For injuries occurring on or after July 1, 2014, an employee must show the injury
arose primarily out of and in the course and scope of employment, and it was caused by
an incident or specific set of incidents that are identifiable by time and place of
occurrence. Tenn. Code Ann. § 50-6-102(13)(A)(2014). In this case, the parties do not
contest the injury occurred in the course of employment. Instead, the question is whether
the injury arose out of the employment or was idiopathic in nature. For the following
reasons, this Court finds that Ms. Willingham suffered an injury that arose out of her
employment, and not through an idiopathic fall as advanced by Titlemax.

        "Arising out of' the employment refers to the cause or origin of an injury. Hill v.
Eagle Bend Mfg., Inc., 942 S.W.2d 483, 487 (Tenn. 1997). For an injury to arise out of
the employment, there must be a causal connection between the employment conditions
and the resulting injury. Wait v. Travelers Indem. Co., 240 S.W.3d 220, 227 (Tenn.
2007). In Tindall v. Waring Park Ass 'n, 725 S.W.2d 935 (Tenn. 1987), the Tennessee
Supreme Court defined the causal connection required before an injury will be held
compensable under the Workers' Compensation Law. The court opined that causal
connection does not mean proximate cause as used in the law of negligence, but instead
refers to cause in the sense that the accident had its origin in the hazards to which the
employment exposed the employee while doing his work. !d. The mere presence at the
place of injury because of the employment will not result in the injury being considered
as arising out of the employment. !d. The injury must result from a danger or hazard

                                            5
peculiar to the work or be caused by a risk inherent in the nature of the work. Thornton v.
RCA Serv. Co., 221 S.W.2d 954, 955 (Tenn. 1949). 2

        An idiopathic injury is diametrically opposed to one arising out of the
employment. By definition, it is an injury which arises either spontaneously or from a
cause which is obscure or unknown. http.l/www.Merriam-Webster.com (last visited July
29, 2015). It is peculiar to the individual. !d. Tennessee law has long held idiopathic
injuries are not compensable unless another hazard incident to the employment is shown
to be the immediate cause of the accident. See, e.g., Sudduth v. Williams, 517 S.W.2d
520, 522 (Tenn. 1974).

        In this case, Titlemax contends that Ms. Willingham's fall, and resulting injury,
were idiopathic in nature. In support of its argument, Titlemax relies upon Wilhelm v.
Krogers, 235 S.W.3d 122 (Tenn. 2007). In Wilhelm, the Tennessee Supreme Court noted
that: "Tennessee courts have consistently held that an employee may not recover for an
injury occurring while walking unless there is an employment hazard, such as a puddle of
water or a step, in addition to the employee's ambulation." !d. at 128-29 (internal
citations omitted)(emphasis added). In other words, an idiopathic injury will be
compensable, "if an employment hazard causes or exacerbates the injury." !d. at 128
(quoting Phillips v. A & H Constr. Co., 134 S.W.3d 145, 148 (Tenn. 2004)). A causal
link must exist between the employment and the injury for the incident to be considered
as arising out of employment. !d.

        In Wilhelm, the employee was walking to his work ·station when he felt a "pop" in
his back and/or hip. 235 S.W.3d at 126. Finding the injury to be idiopathic, the Court
noted that there must be "[ s]orne hazard such as the presence of a liquid, hole, obstacle,
or a vehicle ... before an award ... is permissible." !d. at 129. There, the fall was to a
"floor leading to the work station [which] was smooth and flat, without any steps, with no
rough or uneven surfaces." !d. In short, "[a]n injury which occurs as an employee walks
on a level, obstacle-free, concrete surface is not compensable unless a hazard contributes
to the injury." !d. at 130.

       In this case, the Court finds that Ms. Willingham was not walking on a level
surface without obstacles. To the contrary, she was descending a sloping driveway that
was, by her uncontroverted testimony, a rocky surface. The slope and rough surface,
taken together or separately, constitute a hazard to which Ms. Willingham was exposed
because of her employment.

2
  Case law pre-dating the July I, 2014 Reform Act is not only persuasive, but also controlling, when the prior
decision is based solely, or in pertinent part, on a previous version of the law which remains unchanged by the 2013
Reform Act. Therefore, in cases where the Supreme Court has addressed a causation issue not based on the remedial
nature or liberal construction of the prior Act, this Court is bound by the Supreme Court's analysis. McCord v.
Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, *7 n.4 (Tenn.
Workers' Comp. App. Bd. Mar. 27, 2015).

                                                         6
       Likewise, the evidence reveals no other potential causes of her fall of an idiopathic
nature or otherwise unrelated to her work. As such, Byrom is also distinguishable. There,
the employee "presented several theories concerning the reason for his fall." Byrom v.
Randstad North America, L.P., No. M2011-00357-WC-R3-WC, 2012 Tenn. LEXIS 152,
at *14-15 (Tenn. Workers' Comp. Panel Mar. 8, 2012). Because that employee could not
establish a reason for his fall related to his employment, the Panel affirmed the trial
court's dismissal. Id. at 17. Here, Ms. Willingham established the reason for her fall by
uncontroverted testimony. Titlemax's reliance upon Wilhelm and Byrom is misplaced.

        The Court finds Ms. Willingham has come forward with sufficient information at
this stage of the case to show she is likely to prevail on the issue of compensability.

                                      Medical Benefits

        The notice provisions of the statute do not require an employee to present medical
proof of an injury before an employer is required to provide medical benefits. Rather, the
statute contemplates that an employer will provide medical care upon receipt of notice of
the injury, and then, during the course of treatment and examination, the panel doctor will
render an opinion on causation. See Tenn. Code Ann. § 50-6-102(13)(2014). Otherwise,
an employee would be forced to seek medical care on her own to begin a claim, which
the statute does not contemplate. See, McCord v. Advantage Human Resourcing, No.
2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *5 (Tenn. Workers' Comp.
App. Bd. Mar. 27, 2015).

       Because of its denial, Titlemax has not provided, to date, a panel of physicians to
evaluate Ms. Willingham's injuries. Therefore, she sought medical care on her own.
When such is the case, an employer such as Titlemax is liable for the medical expenses
incurred by an employee forced to seek medical care. Bond v. American Air Filter, 692
S.W.2d 638, 641 (Tenn. 1985). This Court already found that Ms. Willingham came
forward with sufficient information to show a likelihood of success on the issue of
compensability. Thus, Titlemax is required, pursuant to Tennessee Code Annotated
section 50-6-204, to reimburse Ms. Willingham for her medical expenses incurred to
date.

       Likewise, Ms. Willingham established without contravention that she provided
Titlemax with notice of her injury. Hence, Titlemax must provide Ms. Willingham with a
panel of physicians to evaluate her ankle injury.

                                 Temporary Disability Benefits

       Temporary total disability (TTD) is payable to an injured employee who is totally
disabled to work by her injury and while she is recovering as far as the nature of the

                                             7
injury permits. Cleek v. Wal-Mart Stores, Inc., 19 S.W.3d 770, 776 (Tenn. 2000). Under
Tennessee law, to establish entitlement to temporary total benefits, the employee must
show he was (1) totally disabled to work by a compensable injury; (2) that there was a
causal connection between the injury and his inability to work; and (3) the duration of
that period of disability. !d. When an employee demonstrates the ability to return to work
or attains maximum medical improvement, then TTD benefits are terminated. Simpson v.
Satterfield, 564 S.W.2d 953, 955 (Tenn. 1978). In this case, Ms. Willingham has not
shown, to date, any disability to work. Regional released her to return to work on April
14, 2015, and Dr. Eze did not impose work restrictions under the evidence adduced at the
hearing.

      Temporary partial disability (TPD) refers to the time during which the injured
employee is able to resume some gainful employment but has not yet reached maximum
recovery. Williams v. Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS
1032, *3 (Tenn. Workers' Comp. Panel Nov. 15, 2005). As with TTD, there must be
adequate proof of a causal connection between the injury and disability for an award of
TPD. To date, there is no medical opinion that Ms. Willingham is disabled from working
because of her ankle injury. Therefore, at this time, she has not established entitlement to
temporary partial benefits under the statute.

                                         Conclusion

      Ms. Willingham has come forward with sufficient evidence for this Court to
conclude she is likely to prevail at a hearing on the merits on the issues of compensable
medical bills and entitlement to a panel of physicians for evaluation. To date, she has not
come forward with sufficient evidence to show she is likely to prevail on the issue of
temporary benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Titlemax shall pay for Ms. Willingham's medical care to date pursuant to the
      medical fee schedule. Ms. Willingham shall provide the medical bills incurred to
      date to Titlemax or its carrier.

   2. Titlemax, or its workers' compensation carrier, shall provide Ms. Willingham with
      medical treatment for her injuries as required by Tennessee Code Annotated
      section 50-6-204 (20 14 ), to be initiated by providing Ms. Willingham with a panel
      of physicians for evaluation and/or treatment of her ankle injury as required by
      that statute. Ms. Willingham or the medical providers shall furnish the billing to
      Titlemax or its workers' compensation carrier.

   3. Ms. Willingham's claim against Titlemax and its workers' compensation carrier
      for the requested temporary benefits is denied. At _this time, Ms. Willingham has

                                             8
       not come forward with sufficient evidence for this Court to conclude that she is
       likely to prevail at a hearing on the merits.

    4. This matter is set for Initial Hearing on September 21,2015, at 9:00AM (CDT).

    5. Unless interlocutory appeal of the Expedited Hearing Order is filed,
       compliance with this Order must occur no later than seven (7) business days
       from the date of entry of this Order as required by Tennessee Code
       Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
       Employer must submit confirmation of compliance with this Order to the
       Bureau by email to WCCom pliance. Program@tn.gov no later than the
       seventh (7th) business day after entry of this Order. Failure to submit the
       necessary confirmation within the period of compliance may result in a
       penalty assessment for non-compliance.

   6. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email at W Compliance.Program@tn.gov or by calling
      (615) 253-1471 or (615) 532-1309.

       ENTERED this the 4th day of A




                                                          pensation Claims

Initial Hearing:

       An Initial Hearing has been set with Judge Allen Phillips, Court of Workers'
Compensation Claims. You must call 731-422-5263 or toll free at 855-543-5038 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:


                                          9
1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

2. File the completed form with the Court Clerk within seven (7) business days of the
   date the Workers' Compensation Judge entered the Expedited Hearing Order.

3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4. The appealing party is responsible for payment of a r.Jing fee in the amount of
   $75.00. Within ten (1 0) calendar days after the filing of a notice of appeal,
   payment must be received by check, money order, or credit card
   payment. Payments can be made in person at any Bureau office or by United
   States mail, hand-delivery, or other delivery service. In the alternative, the
   appealing party may file an Affidavit of Indigency, on a form prescribed by the
   Bureau, seeking a waiver of the filing fee. The Affidavit of Indigency may be filed
   contemporaneously with the Notice of Appeal or must be filed within ten (1 0)
   calendar days thereafter. The Appeals Board will consider the Affidavit of
   Indigency and issue an Order granting or denying the request for a waiver of the
   filing fee as soon thereafter as is practicable. Failure to timely pay the filing fee
   or file the Affidavit of Indigency in accordance with this section shall result in
   dismissal of the appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten (10) calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a statement of the
   evidence within ten ( 10) calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The Judge must approve the statement of the evidence before
   the Court Clerk may submit the record to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appealing party shall file such position statement with the Court Clerk
   within three (3) business days of the filing of the Expedited Hearing Notice of
   Appeal, specifying the issues presented for review and including any argument in
   support thereof. If the appellee elects to file a response in opposition to the
   interlocutory appeal, appellee shall do so within three (3) business days of the
   filing of the appellant's position statement.




                                        10
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 4th day of
August, 2015.


Name                       Certified    Via         Via    Service sent to:
                            Mail        Fax        Email
                                                    X      anclricedawn@.yahoo.com
Andrice Willingham
                                                    X      Gary .nichols@thehartford.com
 Gary Nichols




                                              11